Citation Nr: 1501669	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) since May 7, 2009 and in excess of 70 percent since December 5, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including one year in Vietnam.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine on behalf of the RO in Detroit, Michigan. Jurisdiction of these claims remains with the RO in Detroit, Michigan.  

This appeal was previously before the Board in November 2013.  In its decision, the Board granted the Veteran an increased rating to 70 percent from June 19, 2008 to May 7, 2009 for PTSD.  However, the Board remanded the remaining issues on appeal, to include (1) entitlement to a rating in excess of 50 percent since May 8, 2009, and (2) entitlement to a TDIU, to update the medical record and to schedule the Veteran for an examination to assess the current severity of his PTSD.  The RO substantially complied with the Board's remand directives by January 2014, and the appeal returned to the Board for readjudication.   Stegall v. West, 11 Vet. App. 268 (1998).  

Upon return to the Board, additional evidence was received that was not initially considered by the Agency of Original Jurisdiction (AOJ), which the Board deemed relevant to the Veteran's appeal.  Accordingly, a second remand was issued in July 2014 for the AOJ to review the additional evidence and readjudicate the claim.    Upon readjudication, the AOJ increased the Veteran's rating for PTSD from 50 percent to 70 percent rating in a February 2014 rating decision effective December 5, 2013.  The issue regarding PTSD has been altered to reflect this change.  

The issue of sleep apnea, to include as secondary to post-traumatic stress disorder, has been raised by the Veteran in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a November 2014 letter prior to the promulgation of a Board decision, the Veteran formally requested withdrawal of his appeal pertaining to an increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, in November 2014, the Veteran submitted a written and signed statement with the effect of withdrawing the appeal of the issue of an increased rating for PTSD.  In pertinent part, the Veteran writes "I am not contesting my 70 [percent] overall disability rating awarded me December 5, 2013.  My only issue is the one of unemployability."  Based on the Veteran's November 2014 statement there remains no allegation of error of fact or law for appellate consideration as to this issue.  Therefore, the Board does not have jurisdiction to review this matter. 

ORDER

The issue of entitlement to an increased rating for PTSD is dismissed. 


REMAND

With regard to the remaining issue of TDIU, in November 2014, the Veteran requested that he be provided a hearing before a Decision Review Officer (DRO). Upon review of the claims file, no such hearing has been scheduled, and the Veteran has not withdrawn his request.  As the RO schedules DRO hearings, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing at the Detroit, Michigan RO. The RO should notify the Veteran of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


